                                             Case 4:21-cv-03351-HSG Document 7 Filed 06/23/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NAVJOT SINGH,                                   Case No. 21-cv-03351-HSG
                                   8                    Petitioner,                         ORDER TO SHOW CAUSE;
                                                                                            GRANTING LEAVE TO PROCEED IN
                                   9              v.                                        FORMA PAUPERIS; DENYING
                                                                                            REQUEST FOR APPOINTMENT OF
                                  10        WARDEN DAVID HOLBROOK,                          COUNSEL
                                  11                    Respondent.                         Re: Dkt. Nos. 2, 3
                                  12
Northern District of California
 United States District Court




                                               Petitioner, an inmate at Chuckawalla State Prison, filed this pro se action seeking a writ of
                                  13
                                       habeas corpus pursuant to 28 U.S.C. § 2254.1 His petition is now before the Court for review
                                  14
                                       pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United
                                  15
                                       States District Courts. Also pending before the Court is Petitioner’s request for appointment of
                                  16
                                       counsel. Dkt. No. 3. Petitioner’s request to proceed in forma pauperis is GRANTED. Dkt. No. 2.
                                  17
                                                                                BACKGROUND
                                  18
                                               According to the petition, on December 16, 2016, Petitioner was sentenced to 30 years to
                                  19
                                       life, consecutive to three years, after being convicted by a Santa Clara County jury of rape and
                                  20
                                       other crimes. Dkt. No. 1 at 1. Petitioner unsuccessfully appealed his conviction to the state
                                  21
                                       appellate court, and the California Supreme Court denied his petition for review. Dkt. No. 1 at 2.
                                  22
                                       Petitioner does not report having filed any state habeas petition. Dkt. No. 1 at 3.
                                  23
                                       //
                                  24

                                  25   1
                                         The Clerk of the Court is directed to substitute Warden David Holbrook in place of the
                                  26   previously named respondent because Warden Holbrook is Petitioner’s current custodian. See
                                       Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.), as amended (May 8, 1996) (rules governing
                                  27   relief under 28 U.S.C. § 2254 require person in custody pursuant to judgment of state court to
                                       name state officer having custody of him as respondent); Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360
                                  28   (9th Cir. 1994) (respondent in habeas petition typically is warden of facility in which petitioner is
                                       incarcerated).
                                            Case 4:21-cv-03351-HSG Document 7 Filed 06/23/21 Page 2 of 5




                                   1                                               DISCUSSION

                                   2   A.     Standard of Review

                                   3          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   6   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   7   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   8   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   B.     Petitioner’s Claims

                                  10          Liberally construed, the petition appears to state the following cognizable claims for

                                  11   federal habeas relief: (1) insufficient evidence to support the kidnapping conviction (Cal. Penal

                                  12   Code §§ 208, 209, 209.5, 667.61(b),(e), 667.8); (2) ineffective assistance of trial counsel for
Northern District of California
 United States District Court




                                  13   failure to seeking admission of a statement made by the victim that was relevant to the issue of

                                  14   consent; (3) the trial court erred in excluding evidence that the victim had stated that she was

                                  15   “going to get laid” before she left the residence; (4) the trial court erred in excluding expert

                                  16   testimony regarding whether the victim blacked out or was unconscious; (5) the trial court erred in

                                  17   excluding evidence that the victim had falsely accused her ex-husband Joel Levya of using

                                  18   violence against her; and (6) the trial court erred in refusing to allow impeachment of the victim

                                  19   with her involvement in a drug offense three months prior, thereby denying Petitioner his Sixth

                                  20   Amendment right of confrontation.2 See generally Dkt. No. 1 at 18-23. Liberally construed, the

                                  21   claims appear cognizable under § 2254 and merit an answer from Respondent. See Zichko v.

                                  22

                                  23   2
                                         Although the petition lists nine grounds for relief, three of the grounds appear to be duplicative.
                                  24   Specifically, the claim numbered No. 3 in the petition, that the trial court erred in excluding
                                       evidence of a statement made by the victim, appears to be duplicative of the claim numbered No. 3
                                  25   in this Order; the claim numbered No. 4 in the petition, that the trial court erred in excluding
                                       expert testimony proffered by the defense, appears to be duplicative of the claim numbered No. 4
                                  26   in this Order; and the claim in the petition numbered No. 5, that the trial court in excluding
                                       evidence that the victim had previously made false accusations of violence against herself, appears
                                  27   to be duplicative of the claim numbered No. 5 in this Order. Accordingly, the Court finds that the
                                       petition has only stated six cognizable claims for relief. If Petitioner intended to state additional
                                  28   grounds for relief, he should file an amended petition that more clearly states his grounds for
                                       relief, i.e. what statement was excluded that should have been included.
                                                                                          2
                                            Case 4:21-cv-03351-HSG Document 7 Filed 06/23/21 Page 3 of 5




                                   1   Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs

                                   2   of habeas corpus liberally).

                                   3   C.     Request for Appointment of Counsel

                                   4          Petitioner has requested appointment of counsel, stating that it is hard for him to

                                   5   understand some of the issues because English is his second language. Dkt. No. 3. The Sixth

                                   6   Amendment right to counsel does not apply in habeas corpus actions. Knaubert v. Goldsmith, 791

                                   7   F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes a district court to

                                   8   appoint counsel to represent a habeas petitioner whenever “the court determines that the interests

                                   9   of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the

                                  10   discretion of the district court. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). The courts

                                  11   have made appointment of counsel the exception rather than the rule by limiting it to: (1) capital

                                  12   cases; (2) cases that turn on substantial and complex procedural, legal or mixed legal and factual
Northern District of California
 United States District Court




                                  13   questions; (3) cases involving uneducated or mentally or physically impaired petitioners; (4) cases

                                  14   likely to require the assistance of experts either in framing or in trying the claims; (5) cases in

                                  15   which the petitioner is in no position to investigate crucial facts; and (6) factually complex cases.

                                  16   See generally 1 J. Liebman & R. Hertz, Federal Habeas Corpus Practice and Procedure § 12.3b at

                                  17   383-86 (2d ed. 1994). Appointment is mandatory only when the circumstances of a particular case

                                  18   indicate that appointed counsel is necessary to prevent due process violations. See Chaney, 801

                                  19   F.2d at 1196. The Court finds that the interests of justice do not warrant the appointment of

                                  20   counsel at this time. Despite English being his second language, Petitioner has thus far adequately

                                  21   presented his claims. Petitioner was represented by counsel on appeal and in his petition for

                                  22   review and appears to be presenting the arguments made in these represented filings. The Court

                                  23   therefore exercises its discretion and DENIES Petitioner’s request for appointment of counsel

                                  24   without prejudice to sua sponte appointing counsel if circumstances require.

                                  25                                              CONCLUSION

                                  26          For the foregoing reasons, the Court orders as follows.

                                  27          1.      Petitioner’s request to proceed in forma pauperis is GRANTED. Dkt. No. 2.

                                  28          2.      Petitioner’s request for appointment of counsel is DENIED. Dkt. No. 3.
                                                                                          3
                                            Case 4:21-cv-03351-HSG Document 7 Filed 06/23/21 Page 4 of 5




                                   1          3.      The Clerk shall serve electronically a copy of this order upon the respondent and

                                   2   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                   3   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                   4   the Electronic Case Filing System for the Northern District of California. The Clerk shall serve by

                                   5   mail a copy of this order on Petitioner.

                                   6          4.      Respondent shall file with the Court and serve on Petitioner, within ninety-one

                                   7   (91) days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   8   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                   9   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  10   Petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  11   that are relevant to a determination of the issues presented by the petition.

                                  12          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
Northern District of California
 United States District Court




                                  13   Court and serving it on Respondent within thirty-five (35) days of the date the answer is filed.

                                  14          5.      Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                  15   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                  16   the Rules Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file

                                  17   with the Court and serve on Respondent an opposition or statement of non-opposition within

                                  18   twenty-eight (28) days of the date the motion is filed, and Respondent shall file with the Court

                                  19   and serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  20          6.      Petitioner is reminded that all communications with the Court must be served on

                                  21   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must

                                  22   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                  23   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  24   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                  25   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  26          7.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  27   granted provided they are filed on or before the deadline they seek to extend.

                                  28   //
                                                                                          4
                                          Case 4:21-cv-03351-HSG Document 7 Filed 06/23/21 Page 5 of 5




                                   1         This order terminates Dkt. Nos. 2, 3.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 6/23/2021

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
